Opinion by
Mjb. Justice McCollum,
This is an appeal from a decree of the orphans’ court of Cumberland county refusing an issue devisavit vel non, in In re Estate of Samuel Voglesong, deceased. The testimony taken by the proponents and the contestants of the will occupies 198 pages of the appellant’s paper-book, and that part of it taken by the contestants is intended to establish the following allegations : First, that Samuel Voglesong was not of sound mind at the time of the execution of the will, and second, that if the will was executed, it was procured to be executed by fraud and undue influence, on -the part of Mrs. Susan Voglesong, his widow. We have carefully examined and considered all the testimony introduced by the contestants to sustain these allegations, together with the testimony submitted by the propo*198nents in answer to them, and our unanimous conclusion is that no sufficient cause is shown for the issue prayed for.
On this appeal the^contestant introduced the additional allegation that the will of the deceased was not executed according to law. This allegation, however, has nothing substantial to rest upon, and may therefore be dismissed without comment.
As the learned court below has carefully analyzed and considered the testimony and drawn a correct conclusion from it we need not add anything to what he has so well said in the clear and concise opinion on which the citation was discharged and the petition was dismissed. We therefore overrule and dismiss the assignments.
Decree affirmed and appeal dismissed at the costs of the. appellant.